Title: From George Washington to John Laurens, 15 January 1781
From: Washington, George
To: Laurens, John


                        
                            Dear Sir,
                            New Windsor Jany 15th 1781
                        
                        In compliance with your request I shall commit to writing the result of our conferences on the present state
                            of American affairs; in which I have given you my ideas, with that freedom and explicitness, which the objects of your
                            Commission—my intire confidence in you—and the exigency demand. To me it appears evident.
                        1st—That—considering the diffused population of these states—the consequent difficulty of drawing together
                            its resources—the composition and temper of a part of its inhabitants—the want of a
                            sufficient stock of national wealth as a foundation for Revenue and the almost total extinction of commerce—the efforts
                            we have been compelled to make for carrying on the war have exceeded the natural abilities of this country and by degrees
                            brought it to a crisis, which render immediate and efficacious succours from abroad indispensable to its safety.
                        2dly—That, notwithstanding from the confusion, always attendant on a revolution—from our having had
                            governments to frame, and every species of civil and military institution to create—from that inexperience in affairs,
                            necessarily incident to a nation in its commencement—some errors may have been committed in the administration of our
                            finances, to which a part of our embarrassments are to be attributed—yet they are principally to be ascribed to an
                            essential defect of means—to the want of a sufficient stock of wealth, as mentioned in the first article; which, continuing
                            to operate, will make it impossible, by any merely interior exertions, to extricate ourselves from those embarrassments,
                            restore public credit, and furnish the funds requisite for the support of the war.
                        3dly—That experience has demonstrated the impracticability, long to maintain a paper credit without funds for
                            its redemption. The depreciation of our currency was, in the main, a necessary effect of the want of those funds; and its
                            restoration is impossible for the same reason; to which the general diffidence, that has taken place among the people, is
                            an additional, and in the present state of things, an insuperable obstacle.
                        4thly That the mode, which for want of money has been substituted for supplying the army—by assessing a
                            proportion of the productions of the earth, has hitherto been found ineffectual—has frequently exposed the army to the
                            most calamitous distress, and from its novelty and incompatibility with ancient habits, is regarded by the people as
                            burthensome and oppressive—has excited serious discontents, and, in some places, alarming symptoms of opposition. This
                            mode has besides many particular inconveniences which contribute to make it inadequate to our wants, and ineligible,
                            but as an auxiliary.
                        5thly—That from the best estimates of the annual expence of the war, and the annual revenues which these
                            states are capable of affording, there is a large ballance to be supplied by public credit. The resource of domestic loans
                            is inconsiderable because there are properly speaking few monied men, and the few there are can employ their Money more
                            profitably otherwise; added to which, the instability of the currency and the deficiency of funds have impaired the public
                            credit.
                        6thly That the patience of the army from an almost uninterrupted series of complicated distress is now
                            nearly exhausted—their discontents matured to an extremity, which has recently had very disagreeable consequences, and
                            which demonstrates the absolute necessity of speedy relief—a relief not within the compass of our means. You are too
                            well acquainted with all their sufferings, for want of cloathing, for want of provisions, for want of pay.
                        7thly That the people being dissatisfied with the mode of supporting the war—there is cause to apprehend,
                            evils actually felt in the prosecution, may weaken those sentiments which begun it; founded not on immediate sufferings,
                            but in a speculative apprehension of future sufferings from the loss of their liberties. There is danger that a commercial
                            and free people, little accustomed to heavy burthens, pressed by impositions of a new and odious kind, may not make a
                            proper allowance for the necessity of the conjuncture, and may imagine, they have only exchanged one tyranny for another.
                        8thly—That from all the foregoing considerations result.
                        1st—The absolute necessity of an immediate, ample and efficacious succour of money—large enough to be a
                            foundation for substantial arrangements of finance, to revive public credit and give vigor to future operations.
                        2dly—The vast importance of a decided effort of the allied arms on this Continent, the ensuing campaign, to
                            effectuate once for all the great objects of the alliance—the liberty and independence of these states. 
                        Without the first, we may make a feeble and expiring effort the next campaign, in all probability the period
                            to our opposition. With it, we should be in a condition to continue the war, as long as the obstinacy of the enemy might
                            require—The first is essential to the last; both combined would bring the contest to a glorious issue—crown the
                            obligations, which America already feels to the magnanimity and generosity of her ally, and perpetuate the union, by all
                            the ties of gratitude and affection, as well as mutual advantage, which alone can render it solid and indissoluble.
                        9thly That next to a loan of money a constant naval superiority on these coasts is the object most
                            interesting. This would instantly reduce the enemy to a difficult defensive, and by removing all prospect of extending
                            their acquisitions, would take away the motives for prosecuting the war. Indeed it is not to be conceived, how they could
                            subsist a large force in this country, if we had the command of the seas, to interrupt the regular transmission of supplies
                            from Europe. This Superiority (with an aid of money) would enable us to convert the war into a vigorous offensive. I say
                            nothing of the advantages to the trade of both nations, nor how infinitely it would facilitate our supplies. With respect
                            to us, it seems to be one of two deciding points; and it appears too, to be the interest of our
                            allies, abstracted from the immediate benefits to this country, to transfer the naval war to America. The number of ports
                            friendly to them, hostile to the British—the materials for repairing their disabled ships—the extensive supplies towards
                            the subsistence of their fleet, are circumstances which would give them a palpable advantage in the contest of these seas.
                        10thly That an additional succour of troops would be extremely desirable—Besides a reinforcement of numbers—the excellence of the French troops—that perfect discipline and order in the corps already sent, which have so happily
                            tended to improve the respect and confidence of the people for our allies—the conciliating disposition and the zeal for
                            the service, which distinguish every rank, sure indications of lasting harmony—all these considerations evince the immense
                            utility of an accession of force to the corps now here. Correspondent with these motives, the inclosed minutes of a
                            conference between Their Excellencies The Count De Rochambeau the Chevalier De Ternay and myself will inform you that an
                            augmentation to fifteen thousand men was judged expedient for the next Campaign; and it has been signified to me, that an
                            application has been made to the Court of France to this effect. But if the sending so large a succour of troops should
                            necessarily diminish the pecuniary aid, which our allies may be disposed to grant, it were preferable to diminish the aid
                            in men; for the same sum of money, which would transport from France and maintain here a body of troops with all the
                            necessary apparatus, being put into our hands to be employed by us would serve to give activity to a larger force within
                            ourselves, and its influence would pervade the whole administration.
                        11thly That no nation will have it more in its power to repay what it borrows than this—our debts are
                            hitherto small. The vast and valuable tracts of unlocated lands—the variety and fertility of climates and soils—the
                            advantages of every kind, which we possess for commerce, insure to this Country a rapid advancement in population and prosperity, and a certainty, its independence being established, of redeeming in a short term of years, the
                            comparitively inconsiderable debts it may have occasion to contract.
                        That nothwithstanding the difficulties under which we labour and the inquietudes prevailing among the people,
                            there is still a fund of inclination and resource in the country equal to great and continued exertions, provided we have
                            it in our power to stop the progress of disgust, by changing the present system and adopting another more consonant with
                            the spirit of the nation, and more capable of activity and energy in public measures; of which a powerful succour of money
                            must be the basis. The people are discontented, but it is with the feeble and oppressive mode of conducting the war, not
                            with the war itself. They are not unwilling to contribute to its support, but they are unwilling to do it in a way that
                            renders private property precarious—a necessary consequence of the fluctuation of the national currency and of the
                            inability of government to perform its engagements, oftentimes coercively made. A large majority are still firmly attached
                            to the independence of these states—abhor a reunion with great Britain, and are affectionate to the alliance with France,
                            but this disposition cannot supply the place of means customary and essential in war, nor can we rely on its duration
                            amidst the perplexities, oppressions and misfortunes, that attend the want of them.
                        In the foregoing observations are of any use to you—I shall be happy. I wish you a safe and pleasant voyage—the full accomplishment of your mission and a speedy return; being with Sentiments of perfect friendship regard and
                            affection. Dr Sir Yr Most Obed Ser
                        